ICJ_152_SanJuanRiver_NIC_CRI_2014-02-03_ORD_01_NA_00_FR.txt.                             COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


              CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                    LE LONG DU FLEUVE SAN JUAN
                            (NICARAGUA c. COSTA RICA)


         CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                 DANS LA RÉGION FRONTALIÈRE
                            (COSTA RICA c. NICARAGUA)


                           ORDONNANCE DU 3 FÉVRIER 2014




                                   2014
                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   CONSTRUCTION OF A ROAD IN COSTA RICA
                        ALONG THE SAN JUAN RIVER
                            (NICARAGUA v. COSTA RICA)


         CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                     IN THE BORDER AREA
                            (COSTA RICA v. NICARAGUA)


                             ORDER OF 3 FEBRUARY 2014




3 CIJ1059.indb 1                                             5/12/14 09:03

                                            Mode officiel de citation :
                       Construction d’une route au Costa Rica le long du fleuve San Juan
                    (Nicaragua c. Costa Rica) — Certaines activités menées par le Nicaragua
                              dans la région frontalière (Costa Rica c. Nicaragua),
                            ordonnance du 3 février 2014, C.I.J. Recueil 2014, p. 140




                                               Official citation :
                         Construction of a Road in Costa Rica along the San Juan River
                     (Nicaragua v. Costa Rica) — Certain Activities Carried Out by Nicara‑
                              gua in the Border Area (Costa Rica v. Nicaragua),
                             Order of 3 February 2014, I.C.J. Reports 2014, p. 140




                                                                               1059
                                                                No de vente:
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-071175-3




3 CIJ1059.indb 2                                                                              5/12/14 09:03

                                                        3 FÉVRIER 2014

                                                        ORDONNANCE




                     CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                           LE LONG DU FLEUVE SAN JUAN
                            (NICARAGUA c. COSTA RICA)

                   CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                           DANS LA RÉGION FRONTALIÈRE
                            (COSTA RICA c. NICARAGUA)




                      CONSTRUCTION OF A ROAD IN COSTA RICA
                           ALONG THE SAN JUAN RIVER
                            (NICARAGUA v. COSTA RICA)

                   CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                               IN THE BORDER AREA
                            (COSTA RICA v. NICARAGUA)




                                                    3 FEBRUARY 2014

                                                          ORDER




3 CIJ1059.indb 3                                                         5/12/14 09:03

                      140 	




                                     COUR INTERNATIONALE DE JUSTICE

          2014
        3 février                                    ANNÉE 2014
     Rôle général
     nos 152 et 150
                                                     3 février 2014

                 CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                       LE LONG DU FLEUVE SAN JUAN
                                          (NICARAGUA c. COSTA RICA)


            CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                    DANS LA RÉGION FRONTALIÈRE
                                          (COSTA RICA c. NICARAGUA)




                                                   ORDONNANCE


                      Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ;
                                  MM. Owada, Abraham, Bennouna, Skotnikov, Cançado
                                  Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue,
                                  M. Gaja, Mme Sebutinde, M. Bhandari, juges ; M. Couvreur,
                                  greffier.


                          La Cour internationale de Justice,
                        Ainsi composée,
                        Après délibéré en chambre du conseil,
                        Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
                      graphe 2, 48 et 49 de son Règlement,
                        Vu la requête enregistrée au Greffe de la Cour le 22 décembre 2011, par
                      laquelle la République du Nicaragua a introduit une instance contre la
                      République du Costa Rica « pour violations de la souveraineté du

                      4




3 CIJ1059.indb 136                                                                                5/12/14 09:03

                     141    construction d’une route — certaines activités (ord. 3 II 14)

                     ­ icaragua et dommages importants à l’environnement sur son territoire »,
                     N
                     en faisant en particulier grief au Costa Rica de réaliser, sur la majeure
                     partie de la frontière entre les deux pays, le long du fleuve San Juan, de
                     vastes travaux visant à construire une route et ayant de graves con-
                     séquences pour l’environnement,
                        Vu l’ordonnance en date du 23 janvier 2012, par laquelle la Cour a fixé
                     au 19 décembre 2012 et au 19 décembre 2013, respectivement, les dates
                     d’expiration des délais pour le dépôt d’un mémoire par le Nicaragua et
                     d’un contre‑mémoire par le Costa Rica,
                        Vu le mémoire et le contre‑mémoire dûment déposés par les Parties
                     dans les délais ainsi fixés,
                        Vu les deux ordonnances en date du 17 avril 2013, par lesquelles la
                     Cour a joint les instances dans la présente affaire et dans celle relative à
                     Certaines activités menées par le Nicaragua dans la région frontalière
                     (Costa Rica c. Nicaragua), qui avait été introduite par le Costa Rica
                     contre le Nicaragua le 18 novembre 2010 ;
                        Considérant que, au cours d’une réunion que le président de la Cour a
                     tenue avec les représentants des Parties le 22 janvier 2014, en application
                     de l’article 31 du Règlement, l’agent du Nicaragua, invoquant l’abon-
                     dance des nouveaux éléments de preuve fournis par le Costa Rica dans
                     son contre‑mémoire et la nécessité pour son gouvernement de les exami-
                     ner en profondeur, notamment en menant des études sur le terrain, a prié
                     la Cour d’autoriser la présentation d’une réplique du demandeur et d’une
                     duplique du défendeur ; et que l’agent du Nicaragua a proposé qu’un
                     délai d’environ dix mois soit alloué à son gouvernement pour la prépara-
                     tion de sa réplique ; et considérant que le coagent du Costa Rica a indiqué
                     que la tenue d’un second tour de procédure écrite n’était ni nécessaire ni
                     souhaitable, au motif qu’elle retarderait indûment la décision de la Cour
                     sur le fond des affaires en cause, et a proposé qu’il soit simplement donné
                     au Nicaragua la possibilité de déposer des documents additionnels en
                     réponse aux nouveaux éléments de preuve fournis par le Costa Rica, étant
                     entendu que ce dernier aurait la possibilité de les commenter ;
                        Compte tenu de la nécessité, pour le Nicaragua, de pouvoir formuler de
                     façon adéquate toutes observations qu’il souhaite sur les nouveaux élé-
                     ments de preuve produits par le Costa Rica et, pour ce dernier, de pou-
                     voir faire valoir ses vues sur lesdites observations dans des conditions
                     identiques,
                        Autorise la présentation d’une réplique de la République du Nicaragua
                     et d’une duplique de la République du Costa Rica ;
                        Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
                     pièces de procédure :
                         Pour la réplique de la République du Nicaragua, le 4 août 2014 ;
                         Pour la duplique de la République du Costa Rica, le 2 février 2015 ;

                     5




3 CIJ1059.indb 138                                                                                  5/12/14 09:03

                     142    construction d’une route — certaines activités (ord. 3 II 14)

                         Réserve la suite de la procédure.

                        Fait en français et en anglais, le texte français faisant foi, au Palais de
                     la Paix, à La Haye, le trois février deux mille quatorze, en trois exem-
                     plaires, dont l’un restera déposé aux archives de la Cour et les autres
                     seront transmis respectivement au Gouvernement de la République du
                     Nicaragua et au Gouvernement de la République du Costa Rica.


                                                                             Le président,
                                                                     (Signé) Peter Tomka.
                                                                              Le greffier,
                                                                  (Signé) Philippe Couvreur.




                     6




3 CIJ1059.indb 140                                                                                    5/12/14 09:03

3 CIJ1059.indb 142   5/12/14 09:03

                     PRINTED IN FRANCE



                                         ISSN 0074-4441
                                         ISBN 978-92-1-071175-3




3 CIJ1059.indb 144                                                5/12/14 09:03

